Judgment, Supreme Court, Bronx County (John Moore, J.), rendered January 7, 2002, convicting defendant, after a jury trial, of burglary in the second degree, robbery in the second degree and endangering the welfare of a child, and sentencing him, as a second felony offender, to concurrent terms of 15 years, 15 years and 1 year, respectively, unanimously affirmed.
The court properly admitted the victim’s 911 tape under the excited utterance exception to the hearsay rule. The evidence, including the tape itself, establishes that the victim made the call immediately after the termination of a particularly heinous home-invasion robbery involving imminent danger to a young child, and that at the time of the call the victim was still under stress and excitement resulting from this incident and was not yet capable of studied reflection (see People v Johnson, 1 NY3d 302 [2003]). Furthermore, the fact that the victim testified and was cross-examined at trial provided an added assurance of reliability (see People v Buie, 86 NY2d 501, 512 [1995]).
We perceive no basis for reducing the sentence. Concur— Nardelli, J.E, Saxe, Lerner and Marlow, JJ.